DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 5/10/2022 have been accepted. Claims 1-24 are still pending. Claims 1, 5, 6, 9, 13, 14, 17, 21, and 22 are amended. Applicant’s amendments to the claims have overcome each and every objection and 103 rejection previously set forth in the Non-Final Office Action mailed 2/24/2022.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The abstract of the disclosure is objected to because the abstract is a recitation of the claims. The claims themselves are the legal bounds and legal description of the invention. The use of the legal phraseology of the claims should be avoided when writing the abstract. The abstract itself should be a short and concise summarization of the invention in its entirety, or at least the key features of the invention that can be summarized in the allotted space. Correction is required.  See MPEP § 608.01(b).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8-11, 16-19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Byun (US PGPub 2020/0201755) in view of Wang et al. (US PGPub 2019/0073298, hereafter referred to as Wang) in view of Hsu et al. (US PGPub 2020/0081832, hereafter referred to as Hsu).
Regarding claim 1, Byun teaches a memory control method for a rewritable non-volatile memory module, wherein the rewritable non-volatile memory module comprises a plurality of management units, the management units comprise a source unit and a recycling unit (Fig. 6 and 7 and Paragraphs [0069], [0071]-[0072], and [0075]-[0076], show the memory device which has several dies that include multiple blocks and a garbage collection process that will choose a victim block (source unit) and target block (recycling unit) to write the valid data to), and the memory control method 5comprises: collecting valid data from the source unit (Paragraph [0076] and [0085], states the garbage collection method can copy the valid data from the victim block to the target block. This means that the valid data has to be collected so it can be written to the target block), wherein the second logical to physical mapping 10information is recorded with mapping information corresponding to the recycling unit (Paragraph [0086], states that the changed mapping information can be stored in a buffer temporarily until the process is completed and then it can be used to update the mapping table of the memory device), copying the valid data from the source unit into the recycling unit and updating first management information according to the second logical to physical mapping information (Paragraphs [0085]-[0086], as stated previously the valid data can be copied from the victim (source) to the target (recycling) and the mapping table can then be updated with the changed mapping data that was temporarily kept in the buffer). Byun does not teach copying a first logical to physical mapping table corresponding to the source unit to generate a second logical to physical mapping table, updating the second logical to physical mapping table according to a physical address of the recycling unit expected to be written, wherein the second logical to physical mapping 10table is recorded with mapping information corresponding to the recycling unit, and updating first management information according to the second logical to physical mapping table.
Wang teaches copying a first logical to physical mapping table corresponding to the source unit to generate a second logical to physical mapping table, updating the second logical to physical mapping table according to a physical address of the updated unit expected to be written, wherein the second logical to physical mapping 10table is recorded with mapping information corresponding to the updated unit (Paragraph [0067], states that mapping tables can exist for each logical zone and when an update to one of the tables is needed, that table is copied into a buffer and the information in the table is updated with the new information in the buffer), and updating first management information according to the second logical to physical mapping table (Paragraph [0067], since the tables are updated in the buffer they then have to be stored back into the memory once updating is done (since the buffer has limited space and can only store so much, hence the multiple tables) and when they are stored back to memory their data is updated with the new data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Byun to use the method of updating tables as taught in Wang so as to dynamically adjust the garbage collection operation activated on the physical erasing units of the data area according to an effective usage of the logical addresses of the rewritable non-volatile memory module (Wang, Paragraph [0013]). Byun and Wang do not teach updating the second logical to physical mapping table according to a physical address of the recycling unit expected to be written before copying the valid data from the source unit into the recycling unit.
Hsu teaches updating logical to physical mapping table according to a physical address of the recycling unit expected to be written before copying the valid data from the source unit into the recycling unit (Paragraph [0034], states that partial copy operations can occur when performing garbage collection which will involve copying valid data, followed by updating the mapping, followed by copying more valid data, followed by updating the mapping, etc. Since this iterative process is done when copying data from a source block to a destination block it shows that at a point in time the mapping will be updated before valid data from the source block is copied to the destination). Since both Byun/Wang and Hsu teach performing garbage collection operations It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  to combine the prior art elements according to known methods by modifying the teachings of Byun and Wang to update the mapping information the manner taught in Hsu to obtain the predicable result of updating the second logical to physical mapping table according to a physical address of the recycling unit expected to be written before copying the valid data from the source unit into the recycling unit (as all this does is change the timing of operations but does not change the outcome as the data is still saved to the recycling block and the mapping data still updated).
Regarding claim 2, Byun, Wang, and Hsu teach all the limitations of claim 1. Wang further teaches wherein the first management 15information comprises a physical address of the first logical to physical mapping table (Paragraph [0067], as stated in the rejection to claim 1, the table once updated has to be stored back into memory meaning the address of where it is stored would need to be correct). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 3, Byun, Wang, and Hsu teach all the limitations of claim 1. Wang further teaches wherein the step of updating the second logical to physical mapping table according to the physical address of the recycling unit expected to be written comprises: removing a mapping relation between a first physical node belonging to the source 20unit and a logical address corresponding to the first physical node in the second logical to physical mapping table, and establishing a mapping relation between the logical address and a second physical node belonging to a second physical unit of the recycling unit expected to be written (Paragraph [0065]-[0068], states that the garbage collection method can re-associate the physical area that was holding data to a spare area and that when data is written to a free unit it is then associated with the data area. It should also be noted that this is standard procedure for garbage collection methods to ensure the proper location for data is always known). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 8, Byun, Wang, and Hsu teach all the limitations of claim 1. Byun further teaches wherein the step of collecting the valid data from the source unit comprises: obtaining a logical to physical mapping table stored with the valid data File:098216usf according to second management information and determining the source unit according to logical to physical mapping table; and collecting the valid data from the determined source unit (Paragraphs [0085]-[0086], this is standard procedure for garbage collection methods, the source block needs to be identified and its location also needs to be determined which is done by consulting the mapping tables. After the source/victim block is identified the valid data is then collected and moved to the target block). Wang teaches a plurality of logical to physical mapping table (Paragraph [0067], states that there are multiple mapping tables, one for each logical zone). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 9-11 and 16, claims 9-11 and 16 are the device claims associated with claims 1-3 and 8. Since Byun, Wang, and Hsu teach all the limitations of claims 1-3 and 8 and Wang further teaches a memory storage device, comprising: 5a connection interface unit configured to couple to a host system; a rewritable non-volatile memory module, and a memory control circuit unit, coupled to the connection interface unit and the 10rewritable non-volatile memory module (Fig. 4), they also teach all the limitations of claims 9-11 and 16; therefore the rejections to claims 1-3 and 8 also apply to claims 9-11 and 16.
Regarding claims 17-19 and 24, claims 17-19 and 24 are the device claims associated with claims 1-3 and 8. Since Byun, Wang, and Hsu teach all the limitations of claims 1-3 and 8 and Wang further teaches a memory control circuit unit for controlling a rewritable non-volatile memory module, wherein the memory control circuit unit comprises: -35-File:098216usf a host interface, configured to couple to a host system, a memory interface, configured to couple to the rewritable non-volatile memory module; and a memory management circuit, coupled to the host interface and the memory 5interface (Fig. 4 and Fig. 5), they also teach all the limitations of claims 17-19 and 24; therefore the rejections to claims 1-3 and 8 also apply to claims 17-19 and 24.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Byun, Wang, and Hsu as applied to claims 1 above, and further in view of Tan (US PGPub 2017/0269873).
Regarding claim 4, Byun, Wang, and Hsu teach all the limitations of claim 4. Byun, Wang, and Hsu do not explicitly teach wherein the step of updating the first management information according to the second logical to physical mapping table comprises: -31-File:098216usf obtaining a physical address of the second logical to physical mapping table, and updating the physical address of the first logical to physical mapping table in the first management information to the physical address of the second logical to physical mapping table.
Tan teaches wherein the step of updating the first management information according to the second logical to physical mapping table comprises: -31-File:098216usf obtaining a physical address of the second data, and updating the physical address of the first data in the first management information to the physical address of the second data (Paragraph [0073], states that when user data is flushed from the buffer the system data is updated to reflect the new address the flushed data is stored. This means that the address of the second data (user data being flushed) is used to update the mapping tables so the first data (data stored in memory) now reflects the new location. It should be noted that when data is stored in a new location due to a memory operation (such as garbage collection, wear leveling, etc.) this process will occur). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Byun, Wang, and Hsu to use method to update system data of Tan so the processing procedure caused by incorrect system data (e.g., the processing procedure for recovering the correct system data) may be prevent when the system is powered on the next time, so as to increase the speed of powering on the system to thereby improve working efficiency (Tan, Paragraph [0014]).
Regarding claim 12, claim 12 is the device claims associated with claim 4. Since Byun, Wang, Hsu, and Tan teach all the limitations of claim 4 and Wang further teaches a memory storage device, comprising: 5a connection interface unit configured to couple to a host system; a rewritable non-volatile memory module, and a memory control circuit unit, coupled to the connection interface unit and the 10rewritable non-volatile memory module (Fig. 4), they also teach all the limitations of claim 12; therefore the rejection to claim 4 also applies to claim 12.
Regarding claim 20, claim 20 is the device claims associated with claim 4. Since Byun, Wang, Hsu, and Tan teach all the limitations of claim 4 and Wang further teaches a memory control circuit unit for controlling a rewritable non-volatile memory module, wherein the memory control circuit unit comprises: -35-File:098216usf a host interface, configured to couple to a host system, a memory interface, configured to couple to the rewritable non-volatile memory module; and a memory management circuit, coupled to the host interface and the memory 5interface (Fig. 4 and Fig. 5), they also teach all the limitations of claim 20; therefore the rejections to claim 4 also apply to claim 20.

Claims 6, 7, 14, 15, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Byun, Wang, and Hsu as applied to claims 1 above, and further in view of Chou et al. (US PGPub 2020/0089608, hereafter referred to as Chou).
Regarding claim 6, Byun, Wang, and Hsu teach all the limitations of claim 1. Byun, Wang, and Hsu do not teach if a trim command or a mapping table for updating the management units accessed by a host system is received when the valid data are not completely copied from the source unit to the recycling unit, copying the valid data remaining in the source unit to the recycling unit.
Chou teaches if a trim command or a mapping table for updating the management units accessed by a host system is received when the valid data are not completely copied from the source unit to the recycling unit, copying the valid data remaining in the source unit to the recycling unit (Fig. 3 and Paragraphs [0031]-[0034], states that if a trim command is received and the source data has not been transferred to the destination then the procedure will continue with the garbage collection procedure which means the data will be copied to the destination). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Byun, Wang, and Hsu to use the method of dealing with a trim command as taught in Chou so as to implement a data storage device having optimal performance without introducing any side effect or in a way that is less likely to introduce side effects (Chou, Paragraph [0004]).
Regarding claim 7, Byun, Wang, Hsu, and Chou teach all the limitations of claim 6. Wang further teaches updating the first management information according to the second logical to physical mapping table (Paragraph [0067], as stated in the rejection to claim 1). Chou further teaches updating the management information before executing the trim command (Fig. 3 and Paragraph [0034] and [0037], states that when a trim command is received and the data has been fully copied (management data has been updated) it is marked with a trim tag and invalidated). The combination of and reason for combining are the same as those given in claim 6.
Regarding claims 14 and 15, claims 14 and 15 are the device claims associated with claims 6 and 7. Since Byun, Wang, Hsu, and Chou teach all the limitations of claims 6 and 7 and Wang further teaches a memory storage device, comprising: 5a connection interface unit configured to couple to a host system; a rewritable non-volatile memory module, and a memory control circuit unit, coupled to the connection interface unit and the 10rewritable non-volatile memory module (Fig. 4), they also teach all the limitations of claims 14 and 15; therefore the rejections to claims 6 and 7 also apply to claims 14 and 15.
Regarding claims 22 and 23, claims 22 and 23 are the device claims associated with claims 6 and 7. Since Byun, Wang, Hsu, and Chou teach all the limitations of claims 6 and 7 and Wang further teaches a memory control circuit unit for controlling a rewritable non-volatile memory module, wherein the memory control circuit unit comprises: -35-File:098216usf a host interface, configured to couple to a host system, a memory interface, configured to couple to the rewritable non-volatile memory module; and a memory management circuit, coupled to the host interface and the memory 5interface (Fig. 4 and Fig. 5), they also teach all the limitations of claims 22 and 23; therefore the rejections to claims 6 and 7 also apply to claims 22 and 23.
Allowable Subject Matter
Claims 5, 13, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the applicant amended the claims with the limitation “updating the second logical to physical mapping table according to a physical address of the recycling unit expected to be written before copying the valid data from the source unit into the recycling unit” to overcome the prior rejections set forth in the Non-Final Rejection mailed 2/24/2022. To address this, new reference Hsu was incorporated into the rejection to address the new limitation. 
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337. The examiner can normally be reached Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                        
/DANIEL D TSUI/Primary Examiner, Art Unit 2132